                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                  NO. 19-CR-3113-JB

ROBERT PADILLA, a.k.a. “Fat Head,”
ROSE ANN ROMERO,
JOHNATHAN VIGIL, a.k.a. “Lil John,”
ROBERT HOCKMAN, a.k.a. “Tony,”
MARCOS RUIZ, a.k.a. “Mark,”
LUIS SANCHEZ, a.k.a. “Payaso,”
ASHLEY ROMERO,
TOMAS SANCHEZ, a.k.a. “T.J.,”
AMANDA SILVA,
SERGIO VALDEZ,
GENEVIVE ATENCIO, and
JANAYA ATENCIO,

       Defendant.

                    DEFENSE STIPULATION TO SET TRIAL IN APRIL 2021

       Based on the information available to the parties on February 12, 2020, parties agree that

the trial in this matter should be set on April 19, 2021. An indictment was filed September 11,

2019, this case was declared complex on October 29, 2019 and the prosecution began sending out

discovery in this case on December 31, 2020. At the time of the scheduling hearing on February

12, 2020 it was believed that the defense would be receiving a total of two (2) terabytes of data

when discovery was completed, as nearly 33% of the discovery in this case had not been turned

over. Based on this, the complexity of the case and the numerous deadlines in this case, parties

agree that at this time an April 2021 trial date would allow each defense to conduct their

investigations into this case, prepare and file pretrial motions, negotiate possible settlements for
their clients and to adequately prepare for trial. This trial date is not predicated upon the congestion

of the Court’s docket but is believed to balance the defendants’ interests with the public’ interest.

                                                Respectfully submitted:
                                                /s/ Diego R. Esquibel
                                                Diego R. Esquibel
                                                Attorney for Luis Sanchez
                                                1905 Wyoming Blvd
                                                Albuquerque, NM 87112
                                                (505) 275-3200
                                                (505) 275-3837 fax

                                                /s/ Joe Romero
                                                Joe Romero
                                                Attorney for Robert Padilla

                                                /s/ Ahmad Assed
                                                Ahmad Assed
                                                Attorney for Rose Ann Romero

                                                /s/ Wayne Baker
                                                Wayne Baker
                                                Attorney for Jonathan Vigil

                                                /s/ Thomas Clark
                                                Thomas Clark
                                                Attorney for Robert Hockman

                                                /s/ Michael Alarid
                                                Michael Alarid
                                                Attorney for Marcos Ruiz

                                                /s/ Charles Knoblauch
                                                Charles Knoblauch
                                                Attorney for Tomas Sanchez

                                                /s/ Susan Burgess Farrell
                                                Susan Burgess Farrell
                                                Attorney for Amanda Silva

                                                /s/ Philip Sapien
                                                Philip Sapien
                                                Attorney for Sergio Valdez

                                                /s/ Michael Davis
                                        Michael Davis
                                        Attorney for Genevive Atencio

                                        /s/ Jennifer Wernersbach
                                        Jennifer Wernersbach
                                        Attorney for Janaya Atencio


        I HEREBY CERTIFY that on the 18th day of February 2020, I filed the foregoing
electronically through the CM/ECF filing system, which caused all counsel to be served by
electronic means.

       /s/ Diego R. Esquibel
           Diego R. Esquibel
